Bell, J.
1. Where, without consideration, the payee of a draft indorses it over to another, who thereafter sues him on the indorsement, the want of consideration for the indorsement is a good defense. Each indorsement is a new contract, and, like other contracts, must be supported by a consideration. Cox v. Adams, 2 Ga. 158 (3); Civil Code (1910), § 4261.
2. While a consideration need not necessarily be a benefit accruing to the promisor (Civil Code of 1910, § 4242), and “if there be a valid consideration for the promise, it matters not from whom it is moved” (Civil Code of 1910, § 4249), and while the averments in paragraph 4 of the defendant’s answer perhaps did not negative the existence of a consideration, this was not" true of the general allegations of paragraphs 5 and 6, the same not being limited by any other matter contained in the answer, and being considered on a mere oral motion to strike in the nature of a general demurrer; and it was, therefore, error to strike the answer. The pleas did not attempt a violation of the parol-evidence rule. Mackin v. Blalock, 133 Ga. 550 (2) (66 S. E. 265, 134 Am. St. Rep. 220); Mimbs v. Stephens Hardware Co., 22 Ga. App. 88 (95 S. E. 377); Stewart v. Hardin, 24 Ga. App. 611 (1) (101 S. E. 716).

Judgment reversed.


Jenkins, P. J., and Stephens, J., coneur.

Blaloclc & Blalock, for plaintiff in error.
Parker & Parker, contra.